        Case 2:19-cv-00159-SRW Document 1 Filed 03/04/19 Page 1 of 10



                IN TIIE UNITED STATES DISTRICT COURT n                      °
                     MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION         Lig MAR                     P 3: 18
DARRYL L.BROWN,

      Plaintiff,                     *       Case No.:0;19--c,V-15cr

v.


FORD MOTOR COMPANY;et al.,*

      Defendants.

                             NOTICE OF REMOVAL

      COMES NOW the Defendant, FORD MOTOR COMPANY ("Fore) and

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 removes this action from the Circuit

Court of Autauga County, Alabama, to the United States District Court for the

Middle District of Alabama, Northern Division. As grounds thereto, Ford shows

unto the Court as follows:

                     BACKGROUND OF THIS ACTION

      1.    This civil action was filed on January 29, 2019, served on Defendant

Ford on February .1, 2019, and is now pending in the Circuit Court of Autauga

County, Alabama. A complete copy of the Complaint along with all State Court

pleadings are attached hereto as Exhibit "N' and are incorporated herein by

reference. This case is being removed within one year ofthe commencement ofthis

action and within thirty(30)days of service ofthe Complaint.

                                         1
        Case 2:19-cv-00159-SRW Document 1 Filed 03/04/19 Page 2 of 10



      2.     According to the Complaint, Plaintiff Darryl Brown purchased a 2013

Ford F-250, VIN 1FT7W2BT6DEA14896, (the "subject vehicle") from "Long-

Lewis" on August 4,2014. (See Compl. at ¶ 4.) Plaintiff alleges the purchase price

was "approximately $50,000.00." (Compl. at ¶ 6.)

      3.    Plaintiff alleges that Ford engaged in a "scheme" whereby it marketed

its F-250 and F-350 models which were equipped with a 6.7 liter Power Stroke diesel

engine as "environmentally-friendly trucks that combined high fuel efficiency and

performance with very low emissions"(Compl. at ¶ 8) but "lied to both consumers

and regulators because in real world use the diesel engines emitted Nitrogen Oxide

(NOX) and other pollutants in excess lawful amounts (Compl. at ¶ 9.) Plaintiff

ftuther alleges that"[a]s part ofthe fraud and scheme,Ford charged a premium price

for vehicles equipped with 'Tower Stroke" engine. (Compl. at ¶ 11.)

      4.    Plaintiff further alleges that Ford engaged in a "pattern and practice in

that it "successfully marketed and sold tens of thousands of these premium priced

vehicles as 'clean." (Compl. at ¶ 16.) "In doing so," Plaintiff continues, "Ford

purposefully and intentionally breached air pollution laws and regulations by

manufacturing and selling in the United States vehicles that made use of 'defeat

devices,' which included software designed to 'cheat' during emissions tests making

it appear the vehicles achieved low emissions levels." (Compl. at ¶ 16.)




                                         2
            Case 2:19-cv-00159-SRW Document 1 Filed 03/04/19 Page 3 of 10



        5.      Plaintiff further alleges that the subject vehicle contained "defects ...

which render the vehicle unsafe and less valuable." (Cornpl. at ¶ 39.)

       6.       Plaintiff claims there are "other numerous defects" relative to the

subject vehicle which are not listed in his Complaint. (Compl. at ¶ 40.)

        7.      Plaintiff asserts claims for fraud (Count 1), fraud in the inducement

(Count 2), breach ofexpress warranty(Count 3), breach ofimplied warranty(Count

4)and violation ofthe Magnuson-Moss Warranty Act("MMWN')(Count 5). (See

generally Cornpl.)

       8.       Plaintiff alleges his damages include "compensatory and consequential

damages" related to "loss of money," "mental anguish," and "embarrassment."

(Compl. at ¶ 17, 25, 35.)

       9.       Plaintiff also claims he is, entitled to recover punitive damages from

Ford based on what he characterizes as the "intentional or gross and reckless nature

ofthe fraud." (Compl. at ¶ 32.)

                                   THE PLAINTIFF

        10.     According to the Complaint, Plaintiff, Darryl Brown, was a citizen of

Autauga County, Alabama at the time ofthe commencement ofthis action. (Compl.

at II 1.)

                          THE REMOVING DEFENDANT


                                            3
         Case 2:19-cv-00159-SRW Document 1 Filed 03/04/19 Page 4 of 10



       11.    At all times referred to in the Complaint, including the date of filing of

 the Complaint, Defendant Ford was a foreign corporation incorporated in Delaware

 with its principal place of business in Michigan. There are no other individuals or

 entities identified as defendants in Plaintiffs Complaint other than fictitiously.'

                             GROUNDS FOR REMOVAL

       12.    This case is being removed pursuant to 28 U.S.C. § 1441 et seq.,

 inasmuch as this action could have originally been brought in this Court pursuant to

 28 U.S.C. § 1332.

       13.    This Notice of Removal is timely filed because it is being submitted

 within thirty days ofservice ofthe summons and complaint and well within one year

 from the date ofcommencement ofthe action pursuant to 28 U.S.C. § 1446(b)(1).

       14.    For purposes of diversity jurisdiction, a person is a citizen of the state

 in which he or she is domiciled. Newman-Green, Inc. v. Alfopzo-Larrain,490 U.S.

 826, 828 (1989); Sunseri v. Macro Cellular Partners, 412 F. 3d 1247, 1249 (11th

 Cir. 2005). "[D]omicile is established by physical presence in connection with a

 certain state of mind concerning one's intent to remain there." Mississippi Band of

 Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989); Sunseri, 412 F. 3d at 1249

(-A person's domicile is the place of his 'true, fixed, and permanent home and

I Pursuant to 28 U.S.C. § 1441(b), "Nile citizenship of defendants sued under fictitious names
shall be disregardee when considering removal based on diversity jurisdiction.
                                              4
        Case 2:19-cv-00159-SRW Document 1 Filed 03/04/19 Page 5 of 10



principal establishment, and to which he has the intention of returning whenever he

is absent therefrom."). Here, Plaintiff is a citizen of Autauga County, Alabama

because that is where he is domiciled. (Compl. at ¶ 1.)

       15.   A corporation is deemed a citizen of its state of incorporation and the

state of its principal place of business. 28 U.S.C. § 1332(c)(1). Ford is a Delaware

corporation with its principal place of business located in the State of Michigan.

Ford, therefore, is a citizen of Delaware and Michigan for purposes of determining

diversity.

      16.    Therefore, there is complete diversity of citizenship arnong the parties.

      17.    Further, the amount in controversy exceeds $75,000.00, exclusive of

interests and costs.

      18.    Initially, it is well established in this Circuit that "the removing

defendant is not required to prove the amount in controversy beyond all doubt or to

banish all uncertainty about it." Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744,

754 (11th Cir. 2010). In the context of an amount in controversy requirement

analysis, it is imperative to consider that in crafting § 1446,"Congress intended to

clarify that courts should 'apply the same liberal rules [to removal allegations as] to

other matters of pleading.'" Dart Cherokee Basin Operating Co., LLC v. Owens,

135 S. Ct. 547, 549(2014)(quoting H. R. Rep. No. 100-889, p. 71). As a result,"a




                                          5
        Case 2:19-cv-00159-SRW Document 1 Filed 03/04/19 Page 6 of 10



defendant's notice of removal need only include a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold." Id. at 554.

       19.   Further, where there is no ad damnum clause, or other specific

information related to the amount of damages sought, "the court is allowed

reasonable deductions and extrapolations" when evaluating whether the

jurisdictional requirement is met. See, e.g., Roe v. Michelin North America, Inc.,

613 F.3d 1058(11th Cir. 2010)("Eleventh Circuit precedent permits district courts

to make 'reasonable deductions, reasonable inferences, or other reasonable

extrapolations' from the pleadings to determine whether it is facially apparent that a

case is removable ... "). "Put simply, a district court need not suspend reality or

shelve common sense in determining whether the face ofa complaint... establishes

the jurisdictional amount." Id. at 1061.

       20.   A plain reading ofthe Complaint here, applying reasonable deductions,

extrapolations, and common sense, leads to no other conclusion than the amount in

controversy requirement is met. Plaintiffs Complaint alleges claims offraud,fraud

in the inducement, breach of express and implied warranties, and alleged violation

of the MMWA. Plaintiff seeks compensatory and punitive damages, including for

loss of money, mental anguish, embarrassment, as well as "whatever further and

different legal ... relief to which the Plaintiff may be entitled ...." (Comp. at ¶

32.)


                                           6
         Case 2:19-cv-00159-SRW Document 1 Filed 03/04/19 Page 7 of 10



       21.     As with other claimed damages, "[p]unitive damages must be

considered when determining the jurisdictional amount in controversy in diversity

cases." Rae v. Periy, 392 F. App'x 753, 755 (11th Cir. 2010)(citing Holley Equip.

Co. v. Credit Alliance Corp.,821 F.2d 1531 1535(11th Cir. 1987). As the Northern

District has held, "the rnoment a state court plaintiff seeks unspecified damages of

various kinds, such as punitive damages, or emotional distress, or attorneys' fees,

the claim automatically is deemed to exceed $75,000 and becomes removable under

28 U.S.C. § 1332." Jones v. Harord Fire Ins. Co., 2013 U.S. Dist. LEXIS 16675,

at *2 (N.D. Ala. Feb. 7, 2013)(emphasis added); see also Tucker v. Northbrook

Indem. Co., 2013 U.S. Dist. LEXIS 159545, at *3‘(N.D. Ala. Nov. 7,2013)(finding

it "virtually impossible to demonstrate that punitive damages allegations are not

asking for recovery beyond $75,000.00); Smith v. State Farm Fire & Cas. Co., 868

F. Supp. 2d 1333, 1335(N.D. Ala. 2012)(noting that plaintiffs"who want to pursue

claims against diverse parties in a state court seeking unspecified damages ofvarious

kinds, such as punitive damages and emotional distress, must in their complaint

formally and expressly disclaim any entitlement to more than $74,999.99, and

categorically state that plaintiff will never accept more ... [o]therwise a plaintiff

will find herself in a federal court")(emphasis added).2



2 While Plaintiff has attempted to obfuscate the issues and hinder removal of this case by
disclaiming entitlement to more than $49,000 as to his MMWA claims in an effort to defeat that
Act's $50,000jurisdictional threshold,Ford's removal ofthis case is based on diversity jurisdiction
                                                7
          Case 2:19-cv-00159-SRW Document 1 Filed 03/04/19 Page 8 of 10



       22.     Plaintiffs claim for punitive damages alone is sufficient to satisfy the

amount-in-controversy requirement. This Court has held that "[a]ny award that is

soundly and honestly calculated to punish and deter [a large corporation's] wanton

behavior . . . would have to be substantial." Roe v. Michelin N. Am., Inc., 637 F.

Supp. 2d 995, 998 (M.D. Ala. 2009). As such, this Court has held, in an opinion

affirmed by the Eleventh Circuit, that where a claim for an unspecified amount of

punitive damages is alleged against a large corporate defendant, it is not speculative

that the case meets the amount-in-controversy requirement. Id.(aff'd 613 F.3d 1058

(11th Cir. 2010)). In this case,Plaintiff alleges that Ford engaged in a "scheme" and

"pattern and practice" of"intentional or gross and reckless" fraud toward him and

others.(Compl. at ¶ 32).3 As a result, it is not speculative that the case meets the

amount in controversy requirement based solely on his claim for punitive damages.

       23.     Further, the Eleventh Circuit has repeatedly looked to the Fifth Circuit

for persuasive authority in this area ofthe law because Eleventh Circuit "precedent


and is appropriate because the amount in controversy of Plaintiffs state law breach of warranty
and fraud claims, which include punifive damages and mental anguish damages,exceeds $75,000.

3Even disregarding Plaintiffs claims for mental anguish in this case, ifonly the price ofthe vehicle
is considered, any punitive damage award related to this action would be sufficient to meet the
amoufit-in-controVersy threshold. Plaintiff alleges that the cost ofthe vehicle was "approximately
$50,000.00" (Compl. at ¶ 6.) The Northern District of Alabama has held that the amount in
controversy requirement had been met because,in part,"a punitive damage award ofslightly more
than double the compensatory damages claim would occasion an amount in controversy that
exceeds the jurisdictional minimum." Blackwell v. Great Am. Fin. Res., Inc., 620 F. Supp. 2d
1289, 1291 (N.D. Ala. 2009).


                                                 8
        Case 2:19-cv-00159-SRW Document 1 Filed 03/04/19 Page 9 of 10



is relatively sparse in this area," while the Fifth Circuit frequently addresses this

issue. See Roe,613 F.3d 1058, 1062. Courts in the Fifth Circuit "have consistently

held that a claim for an unspecified amount of punitive damages is deemed to exceed

the federal jurisdictional minimum." Sun Life Assur. Co. v. Fairley,485 F. Supp. 2d

731, 735 (S.D. Miss. 2007)(citations omitted).

      24.    Thus,Plaintiffs claim for punitive damages,alone, is sufficient for this

Court to determine that the Plaintiffs allegations exceed the jurisdictional minimum,

particularly in light of the net worth of the corporate defendant. See infra,¶ 13-14.

Nonetheless, Plaintiffs claim for compensatory darnages further bolsters the

reasonable inference that his claims exceed the jurisdictional minimum. Taking into

account Plaintiffs allegation that he suffered "rnonetary loss," "mental anguish,"

and "embarrassment," using reasonable deductions, reasonable inferences, and

common sense, it is rnore likely than not that Plaintiffs Complaint, particularly in

light ofthe demand for punitive damages, seeks more than $75,000 in darnages.

      25.    Ford, by virtue of filing this Notice of Removal, does not waive any

defenses or objections available to it under the law.

      26.    A true and correct copy of this Notice of Removal is being served on

counsel for the Plaintiff on this date.

      27.    A true and correct copy of this Notice of Removal is being filed with

the Clerk ofthe Circuit Court of Autauga County, Alabama on this date.
       Case 2:19-cv-00159-SRW Document 1 Filed 03/04/19 Page 10 of 10



      WHEREFORE,Ford respectfully removes this action from the Circuit Court

of Autauga County, Alabama to this Honorable Court pursuant to 28 U.S.C. § 1441.



                                             J. Bart Cannon(ASB-8733-E52C)
                                             R. Woods Parker, Jr.
                                             (ASB-1509-D67H)
                                             Attorneysfor Ford Motor Company

OF COUNSEL:
HUIE,FERNAMBUCQ & STEWART,LLP
3291 US Highway 280, Suite 200
Birmingham, AL 35243
bcannonghuielaw.com
wparker@huielaw.com
Telephone -(205)251-1193
Facsimile -(205)251-1256


                        CERTIFICATE OF SERVICE

      I hereby certify on this the 4th day of March, 2019, I served a copy via U.S.
Mail on the following:
Earl P. Underwood, Jr.
UNDERWOOD & RIEMER,PC
21 South Section Street
Fairhope, Alabama 36532
Epunderwood@alalaw.COM



                                             Of Counsel




                                        10
